DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                              Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 10-13, 15-16,  19 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe et al (USPN 2015/0228513) in view of Kosakai et al (USPN 2019/0088517).
Regarding claims 1, 10, Parkhe discloses a substrate support assembly (see figure 2) comprising a plurality of zones (see figures 2, 3a), the substrate support assembly further comprising:
a chuck (132) comprising a ceramic body (see par. 0034);
an additional assembly (170) bonded to a lower surface of the chuck, the additional assembly comprising:
a second body (200); and
a plurality of spatially tunable heating elements (140, see figure 3) disposed a) in or on the ceramic body or b) in or on the second body (170) (see par. 0048).
Parkhe does not explicitly disclose a plurality of temperature sensors as claimed.
Kosakai discloses an electrostatic chuck device (see figure 13) comprises a plurality of heating elements (605a-d) disposed on a first plane (609); plurality of temperature sensors (temperature sensors 30) disposed in second body (610),  wherein each zone (zones 605a-d of the plurality of zones includes at least one of the plurality of temperature sensors (620), wherein the temperature sensors (620) are formed on a second plane (607a), wherein the second plane is separate from the first plane (609) by approximately 0.5-1.00 mm (see par. 0322, 0327).

Regarding claim 2, Parkhe discloses wherein the additional assembly further comprises a plurality of main resistive heating elements (154) disposed in or on the second body (170), wherein each main resistive heating element of the plurality of main resistive heating elements is disposed in a different zone of the plurality of zones (see par. 0065, 0099).
Regarding claim 3, Parkhe discloses the plurality of main resistive heating elements (154) are disposed in the second body (170), and the plurality of spatially tunable heating elements (140)  are disposed in the second body (170)(see figure 1).
Parkhe does not explicitly disclose a plurality of temperature sensors as claimed.
Kosakai discloses an electrostatic chuck device (see figure 1) comprises a plurality of temperature sensors (temperature sensors 30) disposed in the second body (11).

 Regarding claim 4, Parkhe disclose wherein the chuck (132) comprises a plurality of main resistive heating elements (154) disposed in or on the ceramic body , wherein each main resistive heating element of the plurality of main resistive heating elements is disposed in a different zone of the plurality of zones (see par. 0048, figure 4a).
Regarding claim 11, Parkhe discloses wherein the second body (170) is a flexible body that comprises polyimide (see par, 0046).
 Regarding claims 12, 19, Parkhe discloses a substrate support assembly (see figure 1) comprising a plurality of zones (see par. 0038), the substrate support assembly further comprising:
an chuck (132) comprising a ceramic body ( see par. 0034);
a plurality of spatially tunable heating elements (140) disposed in the ceramic body on a first plane (see figure 3a).

Kosakai discloses an electrostatic chuck device (see figure 13) comprises a plurality of heating elements (605a-d) disposed on a first plane (such as 609); a plurality of temperature sensors (temperature sensors 620) at least one of 1) in the ceramic body or 2) on a bottom surface of the ceramic body (the temperature sensors 620 are disposed on a bottom of the ceramic body (602, see figure 13), wherein the plurality of temperature sensors (620) are disposed on a second plane (607a), and wherein each zone of the plurality of zones includes at least one of the plurality of temperature sensors (see temperature sensors 620 are disposed on different zones), wherein the second plane is separate from the first plane (609) by approximately 0.5-1.00 mm (see par. 0322, 0327).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the assembly of Parkhe to incorporate a plurality of temperature sensors as disclosed by Kosakai in order to avoid overshoot and accurately adjust the temperature of a device.
Regarding claim 13, Parkhe discloses a plurality of main resistive heating elements (154) disposed in or on the ceramic body (132), wherein each main 
Regarding claim 15, Parkhe discloses an additional assembly  (170) bonded to a lower surface of the chuck (132), the additional assembly comprising:
a second body; and a plurality of main resistive heating elements (154)  disposed in or on the second body, wherein each main resistive heating element of the plurality of main resistive heating elements is disposed in a different zone of the plurality of zones (see par 0048, and figure 4c).
Regarding claim 16, Parkhe discloses wherein the second body (170) is a flexible body that comprises polyimide (see par, 0046).
2.	Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Parkhe et al (USPN 2015/0228513) in view of Kosakai et al (USPN 2019/0088517), and further in view of Volfovski et al (USPN 2013/0256966).
	Regarding claims 5, and 14, Parke and Kosakai disclose all limitations of claims 1 and 12 as discussed above, but do not disclose the temperature sensors as claimed.
	Volfovski discloses an electrostatic chuck device (figure 1) comprises a plurality of temperature sensors (120) comprise resistance temperature detector or thermocouple (see par. 0018).
.
Allowable Subject Matter
3.	Claim 6-9, 17, 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836